DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-3, 8, 10, and 21-35 is/are pending.  Claim(s) 4-7, 9, and 11-20 is/are canceled.

Allowable Subject Matter
Claims 23-35 are allowable.  
Claims 3, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 9/15/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1-2 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-3, 8, 10, and 21-35 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 21-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Havel, et al (Havel) (US 2014/0188207 A1), alone.
Regarding Claim 1, Havel teaches a stent graft assembly (e.g. [0026], Figure 6) comprising:
a stent graft (e.g. [0026]) having a main body (e.g. Figure 6, trunk of #300), and first and second legs extending from the main body (legs of #300);
a first branch stent graft extending from the first leg (e.g. Figure 6, #100);
a first sacrificial port extending from the first branch stent graft when the stent graft assembly is in an expanded configuration (e.g. Figure 6, #130/200).
Havel discloses the invention substantially as claimed but fails to teach a second branch stent graft extending from the second leg and a second sacrificial port extending from the second branch stent graft when the stent graft assembly is in the expanded configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Havel to have a second branch stent graft extending from the second leg and a second sacrificial port extending from the second branch stent graft in order to treat the second branch of the iliac arteries as it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144, VI, B). 

Havel teaches: each of the first and the second sacrificial port have an open configuration (e.g. configuration seen in Figure 6) to enable a guidewire or other surgical tool to pass from the first branch stent graft to the second branch stent graft while going around the main body (e.g. annotated Figure 6 below, guidewire line is indicated from the first to the second side, where the second side is mirrored to , and a closed configuration to inhibit blood flow therethrough (e.g. [0042], compressed configuration).

    PNG
    media_image1.png
    564
    844
    media_image1.png
    Greyscale

Annotated Figure 6, Havel

Regarding Claim 2, there is a pull wire configured to, when pulled, transition at least one of the first or the second sacrificial ports from the open configuration to the closed configuration (the wires of e.g. [0052] are able to be actuated to achieve the claimed function).
Regarding Claim 21, the first port is configured to face the second branch stent graft when the stent graft assembly is in the expanded configuration (e.g. Figure 6). 
Regarding Claim 22, the second port is configured to face the first branch stent graft when the stent graft assembly is in the expanded configuration (e.g. Figure 6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/15/2022